Citation Nr: 0636276	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  97-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to October 23, 1996, for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3.

2.  Entitlement to an increased evaluation for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and August 1998 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the April 1997 rating decision, the RO 
granted an increased evaluation from 10 percent to 40 percent 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, effective October 23, 
1996.  In the August 1998 rating decision, a Hearing Officer 
determined that the November 1994 rating decision was clearly 
and unmistakably erroneous in assigning a noncompensable 
evaluation from March 29, 1979, and a 10 percent evaluation 
from January 9, 1991, and assigned a 20 percent evaluation 
from March 29, 1979 to October 22, 1996, and a 50 percent 
evaluation from October 23, 1996.

The Board notes that in a September 2002 rating decision, the 
RO denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The veteran did not file an appeal as to 
that determination, and thus that claim is not part of the 
current appellate review.

In October 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing could not be made because of equipment 
malfunction and the veteran was offered another hearing.  In 
January 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, and a 
transcript of that hearing has been associated with the 
claims file.

In a July 2004 decision, the Board denied the veteran's 
above-referenced claims.  The veteran subsequently appealed 
this issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the veteran's claims for readjudication.  In an 
August 2005 Order, the Court granted the joint motion, 
vacated the Board's July 2004 decision, and remanded this 
case to the Board for readjudication.

The Board notes that after the August 2005 Order, the veteran 
submitted additional evidence, which consisted of some 
duplicate medical and procedural evidence and a December 2005 
private MRI report.  This evidence was not previously 
associated with the claims file.  In an accompanying 
document, the veteran indicated that he wanted his case 
remanded to the Agency of Original Jurisdiction (AOJ) for 
review of this new evidence.  However, since this evidence is 
dated in December 2005, and the issue decided herein is 
limited to the time period prior to October 23, 1996, the 
Board finds that this evidence is not pertinent to this 
issue, and it may proceed with adjudication.  Conversely, it 
is pertinent to the issue regarding the veteran's disability 
evaluation from October 23, 1996.  Therefore, that issue must 
be remanded, as discussed below.

The issue of entitlement to an increased evaluation for 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, currently evaluated as 
50 percent disabling from October 23, 1996, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Prior to October 23, 1996, residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, 
were manifested by no more than slight limitation of motion 
of the lumbar spine with a demonstrative deformity of a 
vertebral body.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, prior to October 23, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.25(b), 
4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5292 (2002); VAOPGCPREC 3-2006.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable AOJ decisions that are 
the basis of this appeal were already decided and appealed 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Notice was provided to the veteran in November 2003 (the 
letter was undated but was apparently sent in November 2003) 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the veteran of 
the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Given 
the extensive record in this case, the numerous 
communications between the RO and the veteran, and the notice 
regarding increased ratings provided in November 2003, the 
Board finds no prejudice in proceeding with this claim.  In 
addition, there is no indication of outstanding evidence 
dated prior to October 23, 1996.



II.  Factual Background

Service connection for a low back disorder was granted in an 
October 1994 Board decision.  The Board also determined that 
the effective date for the grant of service connection for 
the low back disorder should be March 29, 1979.  In a 
November 1994 rating decision, the RO effectuated the Board's 
grant of service connection for residuals of injury with 
fracture of L1-L2 with traumatic arthritis and assigned a 0 
percent evaluation from March 29, 1979, and a 10 percent 
evaluation from January 9, 1991.  The veteran did not appeal 
the November 1994 rating decision, but he subsequently filed 
a claim for clear and unmistakable evidence in the November 
1994 rating decision, stating that he should have been 
granted higher evaluations than those assigned.

In an August 1998 rating decision, the RO determined that the 
November 1994 rating decision was clearly and unmistakably 
erroneous in assigning the noncompensable evaluation, 
effective March 29, 1979, and in assigning the 10 percent 
evaluation, effective January 9, 1991.  The RO then granted a 
20 percent evaluation, effective March 29, 1979, and granted 
a 50 percent evaluation, effective October 23, 1996.  In 
determining that the 20 percent evaluation was warranted 
prior to October 1996, the RO stated that the evidence showed 
that the veteran had painful motion of the lumbar spine and a 
demonstrable deformity of a vertebral body, which would 
warrant a 20 percent evaluation (10 percent for painful 
motion under Diagnostic Code 5292 and 10 percent for the 
deformity of the vertebral body under Diagnostic Code 5285).  
This is the current evaluation assigned to the service-
connected disability for the time period prior to October 23, 
1996.

A description of the relevant medical evidence is below.

A September 1978 private medical record shows the veteran was 
seen with complaints of pain over the lower thoracic, upper 
lumbar region since the first week of September 1978, when he 
was driving wooden stakes into the ground at work during 
highway construction.  The veteran reported that after a few 
times, he felt pain in his back and stopped working.  He 
stated the pain had been there ever since this incident.  The 
veteran denied that the pain radiated down his legs.

Upon physical examination, the examiner stated the veteran 
was not in "any actual pain."  Muscle bulk was good.  
Straight leg raising was restricted by about 9 degrees.  The 
examiner stated there was tenderness on palpation over the 
spinous processes and the lower thoracic and upper lumbar 
regions and tenderness on both sides of the midline.  There 
was no impairment of motor function.  There was diminished 
appreciation of pin prick from about L3 to S1 on the left 
side.  Vibration sense was present, and touch was almost 
equal.  X-rays showed a compression fracture of L2 with less 
compression at L1.  There was no evidence of loss of 
alignment.  The diagnosis was possible nerve root compression 
and "maybe a disk herniation" on the left side.

An October 17, 1978, private medical record shows the veteran 
underwent an orthopedic evaluation the prior day related to a 
back injury he had sustained in September 1978.  The 
physician stated that he found the veteran to be "walking 
and changing positions without any evidence of difficulty."  
He had tenderness on palpation of the spinous processes 
throughout the lower thoracic and upper lumbar spine.  The 
physician stated the veteran's limitation of motion was 
"considerably restricted" upon forward flexion and 
extension, but not with lateral bending or rotation.  
Peripheral neurological examination did not reveal any 
neurological deficit.

X-rays taken at that time demonstrated anterior wedging of L1 
and L2 vertebrae in the way of a compression fracture in a 
healing or healed process.  The physician stated that there 
was already evidence of healing and osteophyte bridging 
anteriorly between L1 and L2 vertebras.  There was a reversal 
of the normal alignment of the dorsal and lumbar spine at 
this level.  The physician stated that it was his impression 
that the veteran did not need a myelogram or laminectomy, as 
there was no evidence of any type of peripheral neurological 
deficit.  He stated he believed the compression fracture may 
well have been related to an injury the veteran had while in 
service and that the last incident had been an aggravating 
factor.  The physician recommended that the veteran be on a 
weight loss program, corset immobilization, and possible TENS 
treatment for relief of his pain.

An October 24, 1978, letter from a private physician 
indicates that the veteran had been seen the day prior.  The 
physician stated that the veteran had localized tenderness 
over the spinous processes at about the L1 level.  Motions 
were noted to be "a little limited," and his back was noted 
to be straight with no muscle spasm.  There were no 
neurological changes and no muscle weakness.  X-rays showed 
an old compression fracture of L1 and L2 with a large spur 
between them.  The private physician stated that the veteran 
should return to his office in one week.

A November 3, 1978, letter from a private physician indicates 
that the veteran had been seen in October 1978 and was 
"doing fine" and could return to work.  The physician 
stated that veteran should have "no disability from this."  
A November 17, 1978, letter from the same private physician 
indicates that the veteran had been seen on that same day.  
The physician noted the veteran had returned to work on 
November 6 and November 7 and claimed his legs hurt and that 
they kept giving out on him.  He noted the veteran reported 
he had been wearing a corset and now had neck pain and 
headaches.  The physician stated that upon physical 
examination, the only "remarkable" finding was stocking 
anesthesia of the left lower extremity and "voluntary 
weakness of the left foot and toe dorsiflexors."  He 
concluded that the veteran had a "purely functional 
problem" and should be able to work.

A July 1991 VA examination report shows the veteran reported 
that the pain in his back radiated to his lower extremities.  
He stated he had numbness involving his lower extremities as 
well.  The veteran described having daily pain since the 
accident in 1965, which he stated was mild on some days and 
severe on others.  He noted the pain and numbness involving 
his lower extremities occurred once every two months.  The 
veteran stated he had more pain in his back with prolonged 
standing, walking, and sitting.  He stated he was taking 
over-the-counter medication.

Physical examination of the lumbar spine revealed 85 degrees 
of flexion, 30 degrees of extension, 35 degrees of lateral 
flexion, and no limitation of motion of rotation.  The 
examiner noted there was no evidence of paravertebral muscle 
spasm.  Deep tendon reflexes were noted to be slightly 
depressed in both lower extremities.  Pinprick and vibratory 
sensations were also slightly depressed in both lower 
extremities.  Supine straight leg raising was limited to 35 
degrees on the right and 45 degrees on the left.  The 
relevant diagnoses were history of acute sprain of the lumbar 
spine, chronic lumbosacral sprain, and possible sciatica 
involving both lower extremities.

On October 23, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated his file was 
missing three key pieces of evidence, which made it 
impossible for him to have written an appeal as to the 
November 1994 rating decision.  He stated there was evidence 
which showed that his disability evaluation "was wrong" and 
that it should be rated higher.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the course of the veteran's appeal, the criteria for 
evaluating diseases or injuries of the spine were amended in 
September 2002 and again in September 2003.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  The revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  Since the claim being decided herein only 
applies to a time period before October 23, 1996, only the 
prior, unrevised criteria are applicable.  Therefore, 
evaluation of the veteran's disability under the amended 
criteria is not warranted.

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

While normal limitations of motion were not provided with the 
original criteria, the revised criteria show that normal 
limitation of motion of the thoracolumbar spine was forward 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
lateral flexion from 0 to 30 degrees, and lateral rotation 
from 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note 2 (2006).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As to this part of the veteran's claim, he is contesting the 
disability evaluation that was assigned following the grant 
of service connection for the low back disorder.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to October 1996.  
The Board notes that when the Hearing Officer granted the 20 
percent evaluation, he determined that the veteran had mild 
limitation of motion of the lumbar spine, which warranted a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Additionally, he determined that the veteran had 
a demonstrable deformity of a vertebral body, which would 
warrant an additional 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 at Note.  This established a 
combined evaluation of 20 percent for the low back disorder.

Considering the veteran's disability under Diagnostic Code 
5285, the veteran has been shown to have a demonstrable 
deformity of a vertebral body, and thus warrants the 10 
percent evaluation that is assignable under this Diagnostic 
Code.  However, there is no evidence that the compression 
fracture sustained in service caused abnormal mobility, which 
also required a brace.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  The Board notes that decreased mobility of the 
lumbar spine is not equivalent to abnormal mobility.  The 
Board also notes that the veteran was said to be wearing a 
"corset" in November 1978, which the Board finds would not 
be indicative of a compression fracture requiring a brace.  
Rather, the veteran reported he was wearing a corset (the 
examination report did not indicate that the veteran was 
wearing it for the examination or that a corset had been 
prescribed by a medical professional).  Additionally, at that 
time, the examiner found that the veteran was not cooperative 
during the examination and that the veteran's back problem 
was "purely functional" and that the veteran should be able 
to work.  The examiner's findings would not establish a 
disability that caused abnormal mobility requiring a brace.  

The Board notes that 38 C.F.R. § 4.25(b) (2006), provides 
that all disabilities arising from a single disease entity 
are to be rated separately, as are all other disabling 
conditions.  Pursuant to this regulation, the veteran has 
contended that, since the evidence shows he has demonstrable 
deformities of both the first and second lumbar vertebral 
bodies, he is entitled to two 10 percent ratings under 
Diagnostic Code 5285.  A recent VA General Counsel opinion 
addressed the veteran's specific contention.  See VAOPGCPREC 
3-2006.  That opinion concluded that, while a veteran could 
be assigned separate 10 percent ratings under Diagnostic Code 
5285 for limited motion of multiple segments of the spine 
(e.g. cervical, lumbar, and dorsal), separate 10 percent 
ratings were not for application for multiple vertebral 
bodies within the same segment.  A review of the past 
application of Diagnostic Code 5285 showed that, 
historically, only one 10 percent rating has been applied for 
each segment of the spine that was involved.  This historical 
interpretation was reasonable and consistent with the 
language of that provision.

In the veteran's case, the first and second lumbar vertebral 
bodies are those that show a demonstrable deformity.  In 
addition, the veteran has only been awarded service 
connection for the lumbar segment of his spine.  Therefore, 
two segments of the spine are not involved or service-
connected, and the veteran is not entitled to more than one 
10 percent rating under Diagnostic Code 5285.  Thus, the 
preponderance of the evidence is against an increased 
evaluation under Diagnostic Code 5285.  See id.

Considering the veteran's service-connected residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3 under Diagnostic Code 5292, the 
evidence shows that his limitation of motion from 1979 until 
the 1994 rating decision was no more than slight in degree.  
While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 30 
degrees of extension, lateral flexion, and rotation.  At the 
time of the July 1991 rating decision, the veteran's flexion 
was 85 degrees (which is five degrees short of being full), 
extension was 30 degrees (which is full), and lateral flexion 
was 35 degrees (which is full).  The examiner stated that the 
veteran had no limitation of rotation.  Such findings would 
not be indicative of any more than slight limitation of 
motion, particularly when only one of the ranges was less 
than full.  The Board is aware that in the October 1978 
private medical record, the examiner stated the veteran's 
limitation of motion was "considerably restricted" with 
flexion and extension, which may be indicative of a higher 
evaluation.  However, the veteran had sustained an accident 
at work in September 1978, and his back was in an exacerbated 
state at that time.  The 10 percent evaluation for limitation 
of motion contemplates considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1 
(2006).  Further, by November 1978, a physician had 
determined that the veteran no longer had a disability from 
the September 1978 injury and found the veteran to have a 
"purely functional problem."  Thus, by March 1979, which is 
the effective date from which service connection has been 
granted, the veteran's range of motion would have been no 
more than slight and, with the demonstrable deformity of a 
vertebral body, no more than a 20 percent evaluation would be 
warranted.

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5293, the Board finds that 
the veteran's intervertebral disc syndrome was no more than 
mild.  When examined in October 1978, the examiner stated 
that there were no neurological changes and no muscle 
weakness.  In November 1978, the examiner found "voluntary 
weakness" of the left foot, so there were no true findings 
of symptoms compatible with the degenerative disc disease.  
In July 1991, the examiner found "slightly depressed" deep 
tendon reflexes, which would indicate no more than mild 
neurological symptoms related to the disc disease.  There was 
no evidence of paravertebral muscle spasm.  Such symptoms are 
indicative of no more than mild intervertebral disc syndrome.  
Mild intervertebral disc syndrome with a demonstrable 
deformity of a vertebral body warrants no more than a 20 
percent evaluation.

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5295, the disability would 
warrant no more than a 10 percent evaluation.  The 10 percent 
evaluation contemplates characteristic pain on motion, which 
is essentially equivalent to the slight limitation of motion 
of the lumbar spine, where motion is limited by pain.  Again, 
there was no finding of any muscle spasm in the lumbar spine 
in the 1978 and 1991 medical evidence.  Mild lumbosacral 
strain with a demonstrable deformity of a vertebral body 
warrants no more than a 20 percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In October 
1978, the private physician stated that the veteran's motions 
were "a little limited" and that the lumbar spine was 
without muscle spasm.  He added that there was no muscle 
weakness.  In November 1978, the examiner determined that the 
veteran had "no disability" from the September 1978 injury 
to his low back and that any problem the veteran had with his 
lumbar spine was "purely functional."  When examined in 
July 1991, the examiner found slightly depressed deep tendon 
reflexes in the lower extremities.  He found that the veteran 
had "possible sciatica."  The Board finds that the 20 
percent evaluation contemplates the minimal amount of 
objective evidence of pain that examiners have reported.  The 
Board finds that the functional impairment described in the 
medical records between 1978 and 1991 is indicative of no 
more than mild functional impairment due to pain or any other 
factor and thus no more than a 20 percent evaluation is 
warranted.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation than 
the noncompensable one initially assigned, he was correct, 
and a Hearing Officer granted a 20 percent evaluation.  
However, to the extent that the veteran has stated that he 
warrants a 60 percent or 100 percent evaluation for his low 
back disorder between 1979 and 1996, the medical findings do 
not support his assertions.  Again, the evidence shows no 
more than slight limitation of motion at the time of the July 
1991 examination.  Again, as stated above, when the veteran's 
back was described as being "considerably restricted," that 
was during a flare-up.  The Board accords more probative 
value to the objective clinical findings made by medical 
professionals than to the veteran's statements and testimony 
as to his symptomatology in connection with a claim for 
increased benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected residuals of injury, compression fracture 
L1-L2 with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3 warrant any 
more than a 20 percent evaluation, for the reasons stated 
above.  Gilbert, 1 Vet. App. at 55.

In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

The Board notes the direction in the Joint Motion that it 
should consider 38 U.S.C.A. § 1155 that prohibits the 
reduction of a disability rating based solely on a change in 
the rating schedule.  The Board has considered 38 U.S.C.A. 
§ 1155 and finds that it does not apply as noted because 
there has been no reduction in the disability rating assigned 
the veteran's service-connected lumbar spine disorder.

V.  Extraschedular Consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order for the service-connected 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3.  The RO addressed this 
issue in the July 2003 supplemental statement of the case.

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation prior to 
October 1996 for residuals of injury, compression fracture 
L1-L2 with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3 are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.

The Board notes that the veteran is not in receipt of Social 
Security Administration disability benefits.  The veteran has 
alleged he is unable to work due to his back disorder.  He 
has not worked in a long time, and thus it is difficult for 
the Board to determine if the service-connected disability 
caused marked interference with his job.  The veteran has not 
been hospitalized for his back disorder throughout the appeal 
period, which includes going back to 1979.  Based upon the 
above findings, the Board finds that referral for an 
extraschedular evaluation for the back disorder is not 
warranted.  The evidence does not indicate that the service-
connected disability has rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 20 percent prior to October 23, 
1996, for residuals of injury, compression fracture L1-L2 
with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3, is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
increased evaluation for his service-connected disability, 
rated 50 percent disabling from October 23, 1996, the Board 
finds that a remand is necessary to properly adjudicate the 
veteran's claim.

Following the August 2005 Joint Motion and Court Order, the 
veteran submitted additional evidence in September 2006, 
which consisted of several duplicates of procedural and 
medical documents already associated with the claims file.  
However, the veteran also submitted a December 2005 private 
medical record, which was a report of a lumbosacral MRI.  
This document is pertinent to the veteran's claim for an 
increased rating after October 23, 1996, and was not 
associated with the claims file when the Board previously 
evaluated the veteran's claim in July 2004.  In addition, the 
veteran submitted a form in which he indicated that was not 
waiving AOJ review of this evidence and wanted his case 
remanded.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim of 
entitlement to an increased evaluation for 
residuals of injury, compression fracture 
L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis 
deformans involving L1-L3, currently 
evaluated as 50 percent disabling from 
October 23, 1996.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


